Citation Nr: 0637059	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-28 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1.  Entitlement to service connection for right foot trauma 
residuals, including abrasion to the right second toe.  

2.  Entitlement to an increased evaluation for residuals of 
hepatitis, A, B, and C, currently rated as 10 percent 
disabling.

3.  Entitlement to an initial evaluation in excess of 50 
percent for major depressive disorder.  

4.  Whether new and material evidence has been submitted to 
reopen claim for service connection for a low back condition.

5.  Whether new and material evidence has been submitted to 
reopen claim for service connection for frostbite residuals.  

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from April 1974 to March 1975.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determinations by the above Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's right second toe abrasion in service was 
acute and transitory, and a continuing disability was not 
then present.  He has not presented competent medical 
evidence of current right foot trauma residuals.  

2.  The veteran's liver disorder, residual of hepatitis, is 
not manifested by liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance; it does not 
necessitate dietary restriction or other therapeutic 
measures; nor is it productive of daily fatigue, malaise, and 
anorexia requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during a 12-month 
period.

3.  The veteran's depression is manifested by chronic 
dysthymia, sleep impairment, poor concentration, memory 
problems, low motivation, and lack of interest in activities. 




4.  A claim for service connection for a low back disorder 
was denied by the RO in April 1991 and not appealed; that was 
the last final denial as to that issue on any basis before 
the present attempt to reopen the claim.

5.  The evidence received since the April 1991 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection, 
and therefore is not material evidence.  

6.  A claim for service connection for frostbite residuals 
which was denied by the RO in June 2002 and not appealed; 
that was the last final denial as to that issue on any basis 
before the present attempt to reopen the claim.

7.  The evidence received since the June 2002 decision is 
new, but it does not raise a reasonable possibility of 
substantiating the underlying claim for service connection, 
and therefore is not material evidence.  

8.  Service connection has been established for the following 
disabilities: major depressive disorder, rated as 50 percent 
disabling; and residuals of hepatitis A, B, and C, rated as 
10 percent disabling.  The combined rating for the service-
connected disabilities is 60 percent.

9.  The veteran's service-connected disabilities have a 
common etiology, i.e., the service-connected hepatitis is 
deemed to have caused or aggravated the depression, so a 
combined 60 percent evaluation is considered to be one 
disability for TDIU purposes.

10.  The evidence of record does not show that the veteran's 
service-connected disabilities alone preclude all 
substantially gainful employment.




CONCLUSIONS OF LAW

1.  Chronic right foot trauma residuals, including abrasion 
of the right great toe, were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).

2.  The criteria for an increased rating for hepatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, Diagnostic Code 
(DC) 7345 (2000), DC 7354 (2006).

3.  The criteria for an evaluation in excess of 50 percent 
for major depressive order are not met.  38 U.S.C.A. §§ 1155, 
5107, (West 2002 & Supp. 2006); 38 C.F.R. § 4.132, DC 9434 
(2006).

4.  The criteria for an initial rating in excess of 50 
percent for major depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.114, DC 9434 (2006).

5.  The RO's unappealed April 1991 decision, denying service 
connection for a low back disorder, was final based upon the 
evidence of record at that time.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).  

6.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156(a) (2006).

7.  The RO's unappealed June 2002 decision, denying service 
connection for frostbite residuals, was final based upon the 
evidence of record at that time.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2006).  




8.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for frostbite 
residuals.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156(a) (2006).

9.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.25 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative, if any, of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).


As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
veteran was provided notice, consistent with the VCAA. 

In letters dated in September 2000, July 2001, July 2003, and 
January 2004, the RO informed the veteran of its duty to 
assist him in substantiating his claims under the VCAA, and 
the effect of this duty upon his claims.  Thus, Board 
concludes that the notification received by the veteran 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
have been appealed and are being denied herein, such other 
issues are moot.

II.  Service Connection Claim - Right Foot

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  As a general matter, service connection for a 
disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).

Service connection for certain chronic disorders may be 
presumed where the disability is shown to a compensable 
degree within one year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Where there is a chronic disease shown as such in 
service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's service medical records (SMRs) show treatment 
for a right second toe abrasion in December 1974.  However, 
the episode was apparently acute and transitory in nature and 
resolved with treatment, as there are no subsequently dated 
SMRs on file reflecting further complaints, evaluation, or 
treatment during his remaining years of service.  Although at 
his separation physical examination in 1976 the veteran noted 
a history of foot trouble, the examining physician provided 
no further summary or elaboration, and there was no diagnosis 
of a foot disorder.



Post-service medical records cover the period from 1987 to 
2005, and are negative for complaints findings or treatment 
related to the right great toe.  No chronic right foot trauma 
residuals are currently identified or diagnosed.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131; see Degmetich v. Brown, 104 F.3d 1328 (1997).  Thus, 
the primary impediment to a grant of service connection for 
right foot trauma residuals is the absence of medical 
evidence of a diagnosis.  

Although the veteran was treated for a right great toe 
abrasion in-service, there is no evidence of current chronic 
disease process.  See Clyburn v. West, 12 Vet.App. 296, 301 
(1999).  That an injury or disease occurred in service alone 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  The post-service medical records contain no 
current diagnosis of chronic right foot trauma residuals, nor 
is there any competent opinion to indicate that the veteran 
had continuing symptomatology as a result of the injury 
during service.  

While the Board does not dispute that the veteran may 
experience intermittent foot complaints, there is no 
objective clinical confirmation that he suffers from an 
actual disability.  See Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (service connection may not be granted for 
symptoms unaccompanied by a diagnosed disability).  The 
competent evidence in this case does not provide a basis for 
favorable action on the veteran's claim.  The medical 
evidence of record is negative for disability, and the 
veteran's history of foot injury alone cannot satisfy the 
criteria for a current disability.  

In the absence of competent medical evidence of right foot 
trauma residuals, the preponderance of the evidence is 
against the claim and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).


III.  Increased Evaluations - Hepatitis & Depression

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities, which is based 
upon average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. Part 4 (2006).  When 
a question arises as to which of two ratings applies under a 
particular diagnostic code, the higher evaluation is assigned 
if the disability more closely approximates the criteria for 
the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Although a review of 
the recorded history of a disability is necessary in order to 
make an accurate evaluation, see 38 C.F.R. §§ 4.2, 4.41, the 
regulations do not give past medical reports precedence over 
current findings where such current findings are adequate and 
relevant to the rating issue.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Hepatitis A, B, C

In a May 1998 rating decision, service connection was 
established for hepatitis and a 10 percent evaluation was 
assigned.  Service connection was based upon SMRs which 
showed treatment for hepatitis during service, as well as a 
February 1998 VA examination report which showed mildly 
elevated liver enzymes as a residual of hepatitis.  


In connection with his most recent claim for increase, the 
veteran underwent VA examination in April 2002.  He was noted 
to have a history of hepatitis A during service with more 
recent diagnoses of both hepatitis B and C, which have not 
been clinically active.  On examination the veteran was 
described as adequately nourished at 160 pounds.  Although he 
reported some weight loss, he actually had a two-pound 
increase from three months prior.  The examiner concluded the 
hepatitis C was not clinically active at the time, with 
laboratory work within the last six months showing normal 
liver function tests.  There were also no residual problems 
from the hepatitis A, which the veteran had in 1975.  It 
wasnoted that, although he was fairly sick when he had it, he 
had recovered completely from it.  There was also no evidence 
of residual problems from the hepatitis B in the past and 
there was no chronic, active hepatitis B, based on the 
laboratory results.  

On VA examination dated in September 2005, the veteran 
complained of low energy and abdominal pain.  On examination 
his abdomen was soft and nontender, without liver or spleen 
enlargement.  His weight was fairly consistent between 155 
and 160 pounds.  The examiner concluded the veteran's low 
energy was secondary to depression, that he had no real 
difficulties with hepatitis, and that it is unlikely that it 
has an effect on the veteran's current health.  

The regulations relating to disabilities of the digestive 
system under 38 C.F.R. § 4.114 were amended, effective July 
2, 2001.  These changes include the criteria for evaluating 
hepatitis and diseases of the liver.  Under the prior 
regulations, the veteran was evaluated under the criteria for 
infectious hepatitis, DC 7345.

Under DC 7345, infectious hepatitis with demonstrable liver 
damage with mild gastrointestinal disturbance warranted a 10 
percent rating.  Hepatitis with minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures warranted a 30 
percent rating.  Hepatitis with moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression warranted a 60 percent rating.  
Hepatitis with marked liver damage manifested by liver 
function test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy warranted a 100 percent rating.  38 C.F.R. § 4.114, 
DC 7345 (2001).

The July 2001 changes created separate rating criteria for 
hepatitis C and other forms of hepatitis, such as hepatitis 
B.  Under the new criteria for hepatitis C, DC 7354, a 10 
percent is warranted when the veteran has serologic evidence 
of hepatitis C infection and the following signs and symptoms 
due to the hepatitis infection: intermittent fatigue, 
malaise, and anorexia or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12 month period.  A 20 percent rating is 
warranted when symptoms include daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms described above) 
having a total duration of at least two weeks, but less than 
four weeks, during the past 12-month period.  A 40 percent 
rating is warranted when symptoms include daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms 
described above) having a total duration of at least four 
weeks, but less than six weeks, during the past 12-month 
period.  A 60 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly.  A 100 percent rating is warranted with 
near-constant debilitating symptoms (such as the symptoms 
described above).  38 C.F.R. § 4.112, DC 7354 (2006).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.




Addressing the veteran's claimed liver disability in the 
context of the both the former and current rating criteria it 
does not appear that the veteran has shown symptoms of 
fatigue, anxiety, or gastrointestinal disturbance that 
necessitate dietary restrictions or other therapeutic 
measures; he has not been shown to have suffered from daily 
fatigue, malaise, or anorexia requiring dietary restrictions 
or continuous medication; nor has the veteran suffered from 
incapacitating episodes of at least two weeks time during the 
past 12-month period.

To the contrary, at the veteran's 2002 VA examination, the 
examiner noted that the veteran's liver function tests were 
normal and clinical findings have not demonstrated liver 
damage.  The examiner noted the hepatitis was not clinically 
active and there were no residuals problems.  The veteran's 
weight has been relatively stable.  He shows no signs of 
malnutrition.  Moreover, no outward clinical signs of a liver 
disorder were noted during the most recent VA examination in 
2005.  Essentially, the examiner found the veteran's 
hepatitis A, B, C to be asymptomatic.

As he has not met the criteria for the assignment of a rating 
in excess of 10 percent under the former or current criteria 
for rating hepatitis, an increased rating is not warranted.  
38 C.F.R. §§ 4.1, 4.7, 4.114, DC 7345 (2000), DC 7354 (2006).

B.  Major Depression

Service connection was established for depression secondary 
to hepatitis by the currently appealed June 2002 RO decision.  
A 30 percent evaluation was assigned, effective May 12, 2000.  
This grant was primarily based on the findings made at a VA 
psychiatric examination in April 2002.  At that time the 
veteran complained of daily auditory hallucinations, feelings 
of worthless and fleeting suicidal thoughts.  The veteran 
reported a reduced interest in pleasurable activities 
primarily due to hepatitis symptoms which, interfered with 
both his interpersonal relationships and his ability to work.  
He also admitted to having a long history of crack cocaine 
dependence as well as other substance and alcohol abuse.  The 
examiner noted the veteran had additional diagnoses of 
psychosis and schizophrenia with history of borderline 
personality.  Since his discharge from service the veteran 
admitted to having thoughts of both persecutory and grandiose 
delusions and paranoia.  He had no close friends and had not 
had a girlfriend in several years.  To keep busy he likes to 
perform yardwork and housework, and generally help his sister 
around the house.  He said he enjoys fishing but had not done 
so in the past year.  

On examination the veteran was cooperative, casually dressed, 
and adequately groomed.  He displayed poor eye contact and 
rambling speech, needing frequent redirection.  He admitted 
to episodic suicidal ideation without a specific plan.  He 
reported chronic problems with psychotic ideation given his 
frequent auditory and visual hallucinations as well as 
grandiose and persecutory delusions.  He displayed 
psychomotor agitation during the evaluation and a labile 
affect given that he laughed hysterically on a number of 
occasions during the evaluation.  He complained of chronic 
dysphoric mood secondary to his hepatitis symptoms.  He 
stated that he was depressed because his ex-wife left him out 
of fear that she would contract hepatitis as a result of 
sexual relations with him.  He also complained that he was 
not able to work as a janitor because he was afraid of liver 
damage working with toxic chemicals.  There was no evidence 
of significant cognitive impairment.  He complained of 
chronic anxiety.

The clinical impression was depressive disorder secondary to 
service-connected hepatitis and schizophrenia.  The examiner 
concluded that the veteran appeared to suffer from moderate 
overall symptoms of depression secondary to hepatitis, which 
included chronic dysphoria, with low energy, sleep 
disturbance, low motivation and lack of interest in 
previously activities.  However the veteran's schizophrenia 
was in the severe range with symptoms of persecutory and 
grandiose delusions as well as auditory and visual 
hallucinations.  The examiner provided an overall global 
assessment of functioning (GAF) score of 41.  A GAF score 
based solely on symptoms of depression was 51 for moderate 
symptoms and 43 for the severe paranoid schizophrenia 
symptoms.  The examiner concluded that both the veteran's 
depression and schizophrenia rendered the veteran 
unemployable.  

On VA examination in September 2003, it was noted the veteran 
was referred for inpatient treatment for cocaine and other 
drug use in 2000, but did not participate.  It was also noted 
that in the past the veteran apparently sought painkillers 
from VA physicians in large and frequent enough amounts to 
meet the criteria for drug-seeking behavior.  The examiner 
referred to noted recent evaluations which noted substance 
abuse-induced psychosis.  The veteran's current complaint was 
of an increase in symptoms primarily worsening concentration, 
auditory hallucinations, chronic depression, and poor sleep.  
The examiner noted the hallucinations were not reminiscent of 
those suffered by other patients diagnosed with psychotic 
disorders and that there remained a possibility that alcohol 
and drug use accounted for the veteran's alleged psychotic 
symptoms.  There were no other signs of psychosis noted and 
thought processes were clear, logical and sequential.  There 
were no signs of tangential or circumstantial thought noted.  
The veteran was alert and oriented with good eye contact and 
dressed appropriately.  Psychomotor behavior was somewhat 
slow.  Affect was brittle and his mood appeared dysthymic.  
Cognitive function appeared grossly intact, but intellect 
appeared to lie in the low-average range.  The veteran denied 
suicidal and homicidal ideation.  Although he indicated that 
he had lived with a "significant other" for seven years, it 
was noted that on another occasion, with another physician, 
he had reported living with his sister.  The veteran also 
reported that he last worked as a janitor about two years ago 
and left by mutual agreement with his employer.  When asked 
what difficulties made it hard for him to work he complained 
of problems with concentration, acknowledging the possibility 
that alcohol and drugs interfered with vocational employment.  
He reported several psychiatric hospitalizations.  The GAF 
score was 52.  

Based on these findings, the RO, in a July 2004 rating 
decision, increased the veteran's disability evaluation to 50 
percent, effective May 2000.

Under the general rating formula, a 50 percent evaluation is 
warranted when the veteran exhibits occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the veteran 
exhibits occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical; obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 100 percent rating is warranted where the veteran exhibits 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, DC 9434 (2006).

The evidence of record describes a fairly consistent pattern 
of symptomatology and manifestations.  Essentially, the 
veteran's depressive disorder affects his abilities to 
function both in his occupation and socially, with such 
deficiencies as chronic dysphoria, low energy, sleep 
disturbance, low motivation and lack of interest in 
previously enjoyable activities.  Significantly, the level of 
symptomatology, shown during the pendency of the appeal in 
all treatment and examination records, is more commensurate 
with a schedular 50 percent rating for major depressive 
disorder.  While the VA examiner noted a history of 
hallucinations and paranoid delusions, the symptoms were 
attributed to the veteran's non-service connected 
schizophrenia.  Even so, there were no findings of bizarre 
behavior or incoherent or illogical thought content.  The 
evidence does not otherwise show near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively.  The veteran is not shown to 
have any obsessional rituals, which interfere with routine 
activities, and his speech has generally been clear, coherent 
and relevant.  The evidence does not show spatial 
disorientation - the substantial weight of the evidence shows 
that he is alert and oriented in all spheres, and does not 
neglect his personal appearance and hygiene - grooming has 
been acceptable.  

While the veteran may suffer from some level of social 
impairment, in that he has minimal socialization, the 
evidence does not show that he necessarily is prevented from 
establishing and maintaining such relationships.  The veteran 
has the ability to establish and maintain effective 
relationships, both in the context of obtaining medical care 
and as is demonstrated by his relationship with his sister.  
Thus, while his ability to maintain social contacts is 
diminished, it is not productive of the complete inability to 
establish or maintain effective relationships of a severity 
that is indicative of a 70 percent rating.

GAF scores recorded by VA treating personnel and compensation 
examiners appear to predominate in the range of 50 or higher.  
The veteran's most recent GAF score of 52, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) with 
moderate difficult in social, occupational, or school 
functioning (e.g., manifested by few friends and conflicts 
with peers and co-workers).  

The Board notes that, the veteran was found to have 
significant symptoms associated with schizophrenia in 
addition to symptoms of depression.  The schizophrenia is not 
service-connected, but, according to the evidence, causes 
some level of additional social and occupational impairment.  
In this case, however, there is medical evidence of record, 
which clearly delineates the veteran's service-connected 
psychiatric disorder.  The only currently identified symptoms 
attributable to depression appear to be dysphoria, low 
energy, sleep disturbance, low motivation and lack of 
interest in activities.  Consistent with the foregoing 
analysis, the Board finds that, even if all disability which 
might arguably be attributable to the schizophrenia were 
instead found to be attributable to depression or deemed part 
of the service-connected disability, the proper rating would 
still be 50 percent.  See Mittleider v. Brown, 11 Vet. App. 
181 (1998).  In other words, the Board has not discounted any 
disability evaluation in this decision on the basis that 
certain psychiatric disability is due to non-service-
connected schizophrenia rather than service-connected 
depression.

The overall disability picture does not more nearly 
approximate the 70 percent criteria such as to warrant an 
increased rating, and it does not even approach the 
symptomatology required for a 100 percent evaluation.  
38 C.F.R. § 4.7.  The Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable as to this issue.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

IV.  New and Material Evidence - Low Back & Frostbite

The RO's April 1991 and June 2002 decisions are final based 
upon the evidence then of record.  See 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.  A final decision cannot be reopened and 
reconsidered by the VA unless new and material evidence is 
presented in connection with a request that the previously 
denied claim be reopened.  38 U.S.C.A. § 5108.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2006); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The veteran's requests to reopen his claims were 
filed in December 2002, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined in the decision 
below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims has 
stated that, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
to be presumed.  See Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans v. Brown, 
9 Vet. App. 273 (1996), was not altered by the ruling in 
Hodge, and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, which means, in this case, since the April 1991 and 
June 2002 RO decisions.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

A.  Low Back Disorder 

The RO originally denied the veteran's claim for service 
connection for a low back disability in March 1987.  Evidence 
before the RO at that time included, the veteran's claim for 
service connection, his service medical records, post service 
VA examination report dated in 1987.  The SMRs are entirely 
negative for complaints findings or treatment of symptoms 
suggestive of low back injury.  The VA examination report 
show that the veteran was first diagnosed with mechanical low 
back pain in January 1987.  There was no discussion regarding 
onset.  The RO denied the veteran's claim of service 
connection on the basis that there was no specific injury to 
the back, and that chronic lumbar strain had not been 
incurred or aggravated by service.  

In a subsequent decision dated in April 1991, the RO found 
that that new and material evidence had not been submitted.  
Evidence considered at that time included, additional VA 
treatment records dated from 1987 to 1991.  These records 
show treatment for various disabilities as well as continued 
evaluation and treatment of low back pain with no indication 
as to onset.  


Since the April 1991 rating decision the veteran has 
submitted additional treatment records dated from 1993 to 
2005, which include a June 1986 medical opinion from a 
private treating physician which noted the veteran reported 
that he sustained a work-related back injury in July 1984.  

At the time of the RO decision, there was no evidence of a 
nexus between the veteran's post-service low back disability 
and his active service.  Therefore, any "new" evidence 
would have to bear directly and substantially upon this 
matter and be so significant that it must be considered in 
order to fairly decide the merits of the claim.  However, 
while additional documents have been associated with the file 
subsequent to the 1991 RO decision, the record still does not 
contain any such evidence.

Evidence received since then includes VA and private 
outpatient treatment records dated from the mid-1980s to 
2005, which show ongoing treatment for back pain.  These 
records are new, because they were not previously of record 
at the time of the Board decision.  However, this evidence is 
not material, because it is not relevant to the issue of 
whether the veteran developed a back disability during active 
service.  The evidence of record at the time of the April 
1991 decision already established that the veteran had 
received post-service treatment and diagnosis and merely 
shows continuing post service treatment without opinion as to 
onset during active service.  It simply is not probative of 
the question of whether a low back disability was incurred or 
aggravated in service, the pivotal issue underlying the 
veteran's claim for service connection.  

This evidence is cumulative and not both new and material on 
the key point, and therefore does not raise a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a).  The Board finds that new and material evidence has 
not been received with regard to the veteran's claim for 
service connection for low back disorder.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a).


B.  Frostbite Residuals

The RO originally denied the veteran's claim for service 
connection for frostbite residuals in February 1998.  
Evidence before the RO at the time of its decision included, 
the veteran's claim for service connection, his SMRs, post 
service VA and private medical records from 1987 to 1993.  
SMRs are entirely negative for complaints findings or 
treatment of symptoms suggestive of frostbite injury.  The 
post-service treatment records are likewise negative.  The RO 
denied the veteran's claim of service connection on the basis 
that the evidence failed to show a chronic disability subject 
to service connection.  

In a subsequent decision dated in June 2002, the RO affirmed 
the denial of service connection on the basis that that new 
and material evidence had not been submitted to reopen the 
claim.  Evidence considered at that time included additional 
VA treatment records dated from 1993 to 2002 none of which 
pertained to frostbite residuals.  Also of record is an April 
2002 examination report which shows the veteran gave a 
history of frostbite.  His current complaints were that that 
when his feet become wet or cold he develops numbness.  He 
denied any pain and did not have Raynaud's, causalgia, or 
hyperhidrosis.  The examiner concluded the veteran had cold 
sensitivity of the feet as the residual of cold injury based 
on subjective history only without objective evidence of 
residuals of cold injury.  

Evidence received since the June 2002 RO decision includes VA 
treatment records dated from 1993 to 2005 which show 
treatment for various unrelated disorders, again none of 
which pertain to frostbite residuals. 

The evidence lacking at the time of the June 2002 rating 
decision was medical documentation to show that that the 
veteran had current disability as a result of frostbite 
during service.  Therefore, any "new" evidence would have 
to show that the veteran suffered from some type of disabling 
residuals as a result of frostbite.  While additional 
documents have been associated with the file subsequent to 
the RO's June 2002 rating decision, which are new, the record 
is still devoid of competent evidence showing current 
disability.  


The Board finds that the veteran has proffered little in the 
way of "new" evidence, inasmuch as none of the additional 
outpatient treatment records submitted contains any 
complaints, findings, or diagnosis relating to frostbite 
residuals.  This evidence, while "new" in the sense that it 
was not previously of record, is not "material" for 
purposes of reopening the claim because it does not show that 
the veteran sustained frostbite residuals during service 
(which is the pivotal issue underlying the claim for service 
connection), and thus it does not raise a reasonable 
possibility of substantiating the claim.  

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for frostbite residuals.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2006).

V.  Entitlement to TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §3.340 
(2006).

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 percent disability evaluation, 
or, with less disability, if certain criteria are met.  Id.  
Where the schedular rating is less than total, a total 
disability rating for compensation purposes may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

For purposes of one 60 percent disability, disabilities 
resulting from common etiology or a single accident, or 
multiple injuries incurred in action will be considered as 
one disability.  38 C.F.R. § 4.16(a) (2), (4).  In 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is 
"whether the veteran's service connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may not be given to the impairment caused by 
non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.

Service connection has been established for the following 
disabilities: major depressive disorder, rated as 50 percent 
disabling; and residuals of hepatitis A, B, C, rated as 10 
percent disabling.  

Here, the veteran has one disability evaluated at 50 percent, 
another at 10 percent.  For the purposes of establishing a 
single disability evaluated at 60 percent, disabilities with 
a common etiology may be combined.  38 C.F.R. § 4.16(a).  In 
this case, the hepatitis has been deemed to be etiologically 
related, i.e., hepatitis is deemed to have caused or 
aggravated the depression, so as to combine to an evaluation 
of 60 percent, therefore the veteran meets the schedular 
criteria of 38 C.F.R. § 4.16(a).

Notwithstanding his 60 percent schedular evaluation, the 
veteran claims that his service-connected disorders render 
him totally unemployable.  For the veteran to prevail in his 
claim for a total compensation rating based on individual 
unemployability, the record must reflect circumstances, apart 
from non-service-connected conditions, that place him in a 
different position than other veterans who meet the basic 
schedular criteria.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he or she can find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

There is no evidence that his circumstances are so 
exceptional as to warrant a grant of a TDIU under the 
provisions of section 4.16(b).  The veteran did not complete 
high school, and he has experience working as a welder and 
janitor.  He reportedly last worked full-time in 1999.  

Regarding his employability, a VA physician in April 2002 
opined that the veteran was unable to work due to both 
depression and schizophrenia.  Thus, the question is not 
whether the veteran is employable, but whether his 
unemployability is related to his service-connected 
depression, non-service-connected schizophrenia, or any other 
non-service-connected cause.  The evidence of record shows 
the veteran has a long and extensive history of crack cocaine 
dependence, as well as other substance and alcohol abuse.  He 
also has additional diagnoses of psychosis and schizophrenia 
with history of borderline personality.  Moreover, the April 
2002 VA examiner effectively distinguished between 
symptomatology due to the depression as opposed to non-
service-connected disorders.  The examiner concluded that the 
veteran's symptoms of depression include chronic dysphoria, 
low energy, sleep disturbance, low motivation and lack of 
interest in activities.  The examiner further concluded that 
these symptoms were moderate compared to the more severe 
schizophrenic symptomatology of persecutory and grandiose 
delusions as well as auditory and visual hallucinations.  

On VA examination in September 2003, the veteran reported 
that he had last worked as a janitor about two years ago and 
left by mutual agreement with his employer.  The veteran 
acknowledged that his alcohol and drug use also interfered 
with his vocational capability.  The Board finds that the 
medical evidence establishes that his non-service connected 
schizophrenia and long-term history of substance abuse 
contribute significantly to his employability.

The veteran's service-connected hepatitis residuals are not 
disabling from an industrial standpoint, and have remained 
stable.  There is no medical evidence of record, which shows 
that the veteran has sought medical treatment for this 
disability or that such disability precludes him from 
securing or following substantially gainful employment.  

Acknowledging that the veteran has a limited occupational 
background and education, it cannot necessarily be concluded 
that he is unemployable given the current manifestations of 
his service-connected disabilities.  While the veteran 
undoubtedly suffers from considerable mental impairment, 
there is no medical indication that his service-connected 
depression, either alone or in concert with his service-
connected hepatitis residuals, precludes him from obtaining 
and retaining substantially gainful employment.  In fact, the 
medical evidence seems to suggest otherwise.  He has not 
shown that his 60 percent is worse than other similar 60 
percent ratings, and thus has not established entitlement to 
unemployability.  See Van Hoose v. Brown, supra.  Further, it 
appears that non-service-connected disorders play a large 
part in his functional impairment, which all together may 
preclude gainful employment.  Such non-service-connected 
disabilities may not be considered in support of the TDIU 
claim.  

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support his claim that his service-connected 
disabilities alone are sufficient to produce unemployability.  
Based on the above, the Board finds the veteran is not 
totally disabled due to his service-connected disabilities.  
Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability.  Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted.  38 
C.F.R. § 4.16(b) (2006).


ORDER

Service connection for right foot trauma residuals, including 
abrasion to the right second toe, is denied.  

[Continued on next page]

An increased evaluation for residuals of hepatitis, A, B, and 
C, currently rated as 10 percent disabling, is denied.

An initial evaluation in excess of 50 percent for major 
depressive disorder is denied.  

New and material evidence has not been submitted to reopen 
the claim for service connection for a low back disorder, and 
the appeal as to that issue is accordingly denied.

New and material evidence has not been submitted to reopen 
the claim for service connection for frostbite residuals, and 
the appeal as to that issue is accordingly denied.  

Entitlement to TDIU is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


